03/05/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 15-0427



                                No. DA-15-0427

RICHARDS DEVELOPMENT
COMPANY, JOHN RICHARDS
CONSTRUCTION COMPANY
and SEELEY LAKE READY MIX
COMPANY,                                  ORDER
                                          DISMISSING APPEAL
              Petitioners and
              Appellants,
       -v-
STATE OF MONTANA,
DEPARTMENT OF
TRANSPORTATION,

              Respondent            and
              Appellee.

      This matter having come before the Court on the Joint Stipulated

Motion to Dismiss Appeal, Richards Development Company, et. al. (hereafter

“Richards”) and the State of Montana, Department of Transportation, and it

appearing to the Court that GOOD CAUSE EXISTS to Grant said motion,

therefore:

      IT IS HEREBY ORDERED the Motion is GRANTED and the above-

entitled matter is hereby DISMISSED with prejudice, each party shall bear

their own costs.




ORDER GRANTING JOINT STIPULATED MOTION TO DISMISS APPEAL       PAGE 1 OF 2
     SO ORDERED this ____ day of ____________, 2021.


                             By: ________________________________



C:   Thomas C. Orr
     Valerie D. Wilson




ORDER GRANTING JOINT STIPULATED MOTION TO DISMISS APPEAL         Electronically
                                                                PAGE    2 OF 2 signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                        March 5 2021